Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 16, 2018

                                       No. 04-18-00191-CV

Noe GARCIA, Rosa Garcia, Maria G. Ruel, Unknown Heirs of Conrado Ruben Garcia, Gloria
G. Valdez, Eddie Garcia, Saul Flores, Stella Shull, Joel Flores, Hector Flores, and Oscar Flores,
                                             et al.,
                                          Appellants

                                                  v.

                        Anna Maria SALAZAR and Carlos Abel Salazar,
                                       Appellees

                  From the 218th Judicial District Court, La Salle County, Texas
                               Trial Court No. 13-09-00220-CVL
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
        The court reporter identified in appellants’ docketing statement as the reporter
responsible for preparing the reporter’s record in this appeal has filed a notification of late record
stating he did not make a record of any hearing on any of the dates provided by appellants. It is
therefore ORDERED that the appellate record is complete, and appellants’ brief must be filed no
later than thirty days from the date of this order.

                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court